Case 7:19-cr-00816-VB Document 2 Filed 09/03/19 Page 1of5

Approved: Uf, L kh

TP fe C. CORWMAN

Assistant United States Attorney

J ORIGINAL

Before: THE HONORABLE LISA MARGARET SMITH
United States Magistrate Judge
Southern District of New York

a x
UNITED STATES OF AMERICA : SEALED COMPLAINT
_yv. - Violations of 18
‘ U.S.C. § 922(g)} (1)
KSAON L. CRUTE,
onan ” COUNTY OF OFFENSE:
a/k/a “Crippy,” and WESTCHESTER
JAMAR FINDLAY, "
a/k/a “Murder,” ’
: IF mj F320)
Defendants. °
we oe eS eee =— =—-— «-« = = | S| xX

SOUTHERN DISTRICT OF NEW YORK, ss.:

SEAN T. DRISCOLL, being duly sworn, deposes and says
that he is a task force officer with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

COUNT ONE
(Felons in Possession of a Firearm)

1. On or about September 1, 2019, in the Southern District
of New York, KSAON L. CRUT, a/k/a “Crippy,” and JAMAR FINDLAY,
a/k/a “Murder,” the defendants, each knowing he had previously
been convicted of a crime punishable by. imprisonment for a term
exceeding one year, knowingly possessed a firearm, to wit, a High
Standard, model Sentinel R-108, .22LR caliber revolver, serial
number 2347588, and the firearm was in and affecting commerce.

(Title 18, United States Code, Section 922(q) (1).)

The bases for my knowledge and for the foregoing charge are,
in part, as follows:

2.7 ama task force officer with the FBI, currently assigned
to the Westchester County Violent Crimes and Safe Streets Task
Force, and have been personally involved in the investigation of

 
Case 7:19-cr-00816-VB Document 2 Filed 09/03/19 Page 2 of 5

this matter. This affidavit is based upon my _ personal
participation in the investigation of this matter, my
conversations with law enforcement agents, witnesses and others,
as well as my examination of reports and records. Because this

affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

3. Based on my participation in this investigation, and my
conversations with, and review of, reports of officers of the City
of Mount Vernon Police Department (“MVPD”) involved in the
investigation, I have learned, among other things, the following:

a. On September 1, 2019, at approximately 4:15 p.m.,
a MVPD officer in the vicinity of South Columbus Ave., in Mount
Vernon, New York (‘“Officer-1”), was approached by a woman {the
“Witness”). The Witness reported to Officer-1 that she had just
witnessed two black males exit a dark colored SUV in the area of
South Columbus Ave. and Millington St., and pull firearms on a
group of men who had been located in front of a store in that area.
The witness further reported that the two men with the firearms
then got back into the dark-colored SUV, and that they were heading
toward Bast Sandford Blvd.

b. Officer-1 immediately began driving northbound on
Columbus Ave., toward East Sandford Blvd., which was approximately
60 meters away. Officer-1 observed a gray Acura RDX SUV (the
“SUV") stopped in traffic, facing southbound at the intersection
of South Columbus Ave. and East Sandford Blvd. Officer-1 observed
that there were two men in the SUV. Based upon his prior
interactions with the driver of the SUV, and a subsequent review
of prior arrest photographs, Officer-1 identified the driver as
defendant JAMAR FINDLAY, a/k/a “Murder. ”}

Cc. Based upon his prior interactions with the
passenger in the SUV, Officer-1l identified the passenger to be
defendant KSAON L. CRUTE, a/k/a “Crippy.”

 

1 Officer-1 initially identified the driver of the SUV as a relative
of JAMAR FINDLAY, a/k/a “Murder,” the defendant. However, Officer-
1 subsequently reviewed prior arrest photographs of both that
relative and FINDLAY, and is confident that the person he saw
driving the SUV was FINDLAY.

 
Case 7:19-cr-00816-VB Document 2 Filed 09/03/19 Page 3 of 5

d. Officer-l attempted to conduct a traffic stop of
the SUV, activating his car’s lights and sirens, and pulling his
ear directly in front of the SUV. When Officer-1 did so, defendant
JAMAR FINDLAY, a/k/a “Murder,” drove the SUV in = reverse
approximately 30 meters, and then stopped.

e. When the SUV stopped, Officer-1 observed defendant
JAMAR FINDLAY, a/k/a “Murder,” exit the SUV wearing a white t-
shirt and white shorts. Officer-1l further observed FINDLAY place
a black firearm in his right short pocket as he exited the SUV,
and run eastbound, towards Dunham Ave. at a high rate of speed.

£. Officer-1 observed defendant KSAON L. CRUTE, a/k/a
“crippy,” moved from the SUV's passenger seat to the driver's seat,
and drive the SUV southbound on South Columbus Ave.

g. Officer-1 exited his car and began to pursue
defendant JAMAR FINDLAY, a/k/a “Murder,” on foot, but lost sight
of FINDLAY.

h. At approximately 4:20 p.m., the SUV collided with
‘an MVPD car that was attempting to make a left turn onto South
Columbus Ave. That collision caused another collision with a third
car, and caused the SUV to crash into a fence and stop. The
collisions injured all three drivers.

i. MVPD officers who responded to the scene of the
collisions found defendant KSAON L. CRUTE, a/k/a “Crippy,” lying
on his side, injured. MVPD officers placed CRUTE under arrest,

and had him transported by ambulance to Jacobi Hospital.

i. MVPD officers subsequently searched the SUV. In
its front passenger area, MVPD officers located a High Standard,
model Sentinel R-108, .22LR caliber revolver, serial number

2347588, wrapped in a blue bandana.

4, IT have reviewed a video surveillance recording from a
commercial establishment in the vicinity of South Columbus Ave.
and Millington St., for the time period of September 1, 2019, at
approximately 4:15 p.m. The recording depicts the SUV, parked in
front of the establishment. The recording further depicts two men
exit the SUV and approach a group of men on the sidewalk. One of
the men from the SUV appears to me to resemble defendant JAMAR
FINDLAY, a/k/a “Murder,” who is dressed in a white t-shirt and
white shorts, is seen on the recording pointing what appears to be
a handgun at one of the men on the sidewalk (the “Victim”). The
other man who exited the SUV appears to me to resemble defendant

 
Case 7:19-cr-00816-VB Document 2 Filed 09/03/19 Page 4of5

KSAON L. CRUTE, a/k/a “Crippy,” and can be seen manipulating an
object in his waistband while approaching the Victim. CRUTE
appears to take an object, or attempt to take an object, from the
Victim’s neck, before both FINDLAY and CRUTE return to the SUV and

depart.

5. Based on my review of a report of a Special Agent with
the Bureau of Alcohol, Tobacco, Firearms, and Explosives who is
familiar with the manufacturing of firearms and ammunition, I know
that the High .Standard, model Sentinel R-108, .22LR caliber
revolver, serial number 2347588, was manufactured in either the
State of Connecticut or the State of Texas.

6. I have reviewed criminal history records pertaining to
defendant KSAON L. CRUTE, a/k/a “Crippy,”which show that CRUTE was
convicted of crimes punishable by a year or more imprisonment, to
wit, CRUTE was convicted:

a. on or about September 12, 2017, in the Southern
District of New York, of being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g) (1), and was sentenced to a term
of imprisonment of 18 months; and

b. on or about October 1, 2014, in Westchester County
Court, of attempted criminal possession of a weapon in the second
degree - loaded firearm, in violation of New York Penal Law

(“NYPL”) § 265.03, and was sentenced to term of imprisonment of
time served (approximately one year).

7, I have reviewed criminal history records pertaining to
defendant JAMAR FINDLAY, a/k/a “Murder,” which show that FINDLAY
was convicted of crimes punishable by a year or more imprisonment,
to wit, FINDLAY was convicted:

a. on or about March 20, 2014, in Westchester County
Court, of attempted burglary of a dwelling causing injury, in
violation of NYPL § 140.30, and was sentenced to a term of
imprisonment of six years;

b. on or about October 28, 2009, in New York County
Court, of criminal possession of a controlled substance in the
fifth degree, in violation of NYPL § 220.16(1), and was sentenced
to a term of imprisonment of 30 months;

c. on or about March 29, 2001, in Bronx County Court,
of criminal possession of a loaded firearm in the third degree, in

 
Case 7:19-cr-00816-VB Document2 Filed 09/03/19 Page 5of5

violation of NYPL § 265.02, and was sentenced to a term of
imprisonment of one year; and

d. on or about January 12, 2001, in Rockland County
Court, of criminal possession of a controlled substance, in
violation of NYPL § 220.16(12), and was sentenced to a term of
imprisonment of two to six years.

WHEREFORE, deponent respectfully requests that warrants
be issued for the arrests of KSAON L. CRUTE, a/k/a “Crippy,” and
JAMAR FINDLAY, a/k/a “Murder,” the defendants, and that they be
imprisoned or bailed, as the case may be.

fo

Task Force Officer Sean T. Driscoll
Federal Bureau of Investigation

 

sworn to before me this
Sel day of September, 2019

© ee
ree ~Y Megee

THE HONORABLE LSA MARGARET SMITH
UNITED STATES MAGI
SOUTHERN DISTRICT OF) NEW YORK

 
 

 
